DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 28 October 2021 have been fully considered.
Applicant’s arguments with respect to the rejection under section 101 are moot in view of the new grounds of rejection.  Applicant’s arguments with respect to the rejections under sections 102 and 103 – that the teaching of Gong of “using a prediction formula fails to disclose or suggest inputting data into two different machine-learning models” – are persuasive.  The rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claim 1 recites determining, by a computing system, a history of one or more game titles played by a user; inputting, by the computing system and into a first trained machine-learning model, data indicative of the history; generating, as output from the first trained machine-learning model, first score data indicating, for each of multiple first game titles each released within a first time window, a score representing a correlation between the history and the respective first game title; 
The limitation of “determining a history of one or more game titles played by a user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person observing what games a user is playing, and taking note of them.  See Specification ¶ 0030.
The limitation of “generating first score data indicating, for each of multiple first game titles each released within a first time window, a score representing a correlation between the history and the respective first game title,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
The limitation of “generating second score data indicating, for each of multiple second game titles each released within a second time window, a score representing a correlation between the history and the respective second game title,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person evaluating how well games released in the past year correlate to the games that the user has played.

The limitation of “result data that is based at least in part on the first score data and the second data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “result data” in the context of this claim encompasses a person arranging these numbers by writing them in a matrix.  See Specification ¶ 0021.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites the following additional elements.

The second additional element recited in the claim is “inputting, by the computing system and into a first trained machine-learning model, data indicative of the history.”  “Inputting data” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The third additional element recited in the claim is “inputting, by the computing system and into a second trained machine-learning model, data indicative of the history.”  “Inputting data” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The fourth additional element recited in the claim is “sending result data that is based at least in part on the first score data and the second data.”  “Sending data” is recited at a high level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing an interface, receiving a request, obtaining data, applying data as input and displaying output data are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, sending the 
As an ordered combination, the invention is directed to recommending game titles, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as advertising, marketing or sales activities or behaviors.
The claim is not patent eligible.

Claim 2 recites determining, for each of the multiple first game titles, a level of popularity of the respective first game title; modifying, based at least in part on the respective levels of popularity of the multiple first game titles and a first specified popularity level, the first score data to generate third score data; modifying, based at least in part on the respective levels of popularity of the multiple first game titles and a second specified popularity level, the first score data to generate fourth score data; determining, for each of the multiple second game titles, a level of popularity of the respective second game title; modifying, based at least in part on the respective levels of popularity of the multiple second game titles and the first specified popularity level, the second score data to generate fifth score data; and modifying, based at least in part on the respective levels of popularity of the multiple second game titles and the second specified popularity level, the second score data to generate sixth score data; and wherein the result data comprises the third score data, the fourth score data, the fifth score data, and the sixth score data.
The limitation of “determining, for each of the multiple first game titles, a level of popularity of the respective first game title,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person 
The limitation of “modifying, based at least in part on the respective levels of popularity of the multiple first game titles and a first specified popularity level, the first score data to generate third score data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “modifying” in the context of this claim encompasses a person forming a judgment that the score should be adjusted on account of the level of popularity.
The limitation of “modifying, based at least in part on the respective levels of popularity of the multiple first game titles and a second specified popularity level, the first score data to generate fourth score data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person evaluating how well games released in the past six months correlate to the games that the user has played.
The limitation of “determining, for each of the multiple second game titles, a level of popularity of the respective second game title,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person observing the popularity of the second game title.

The limitation of “modifying, based at least in part on the respective levels of popularity of the multiple second game titles and the second specified popularity level, the second score data to generate sixth score data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “modifying” in the context of this claim encompasses a person forming a judgment that the score should be adjusted on account of the level of popularity.
The limitation of “wherein the result data comprises the third score data, the fourth score data, the fifth score data, and the sixth score data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “result data” in the context of this claim encompasses a person arranging these numbers by writing them in a matrix.  See Specification ¶ 0021.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

Furthermore, each recited “modifying” limitation, as disclosed, encompasses a mathematical formula or equation, Specification ¶ 0062 (“M×N”), and therefore also falls under the “Mathematical Concepts” enumerated grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
The claim does not recite any additional elements that could integrate the abstract idea into a practical application or impose meaningful limits on practicing the abstract idea.
The claim is not patent eligible.

Claim 3 recites wherein the first window of time comprises a first time period prior to a current time and the second window of time comprises a second time period prior to the current time, the second time period including and being greater than the first time period, which is a mathematical relationship, and therefore falls under the “Mathematical Concept” enumerated grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
The claim does not recite any additional elements that could integrate the abstract idea into a practical application or impose meaningful limits on practicing the abstract idea.
The claim is not patent eligible.

Claim 4 recites wherein the user comprises a first user, and the method further comprises training a first machine-learning model to generate the first trained machine-learning model, the training comprising: determining, by the computing system, a history of one or more game titles played by a second user; selecting, by the computing system, a game title of the one or more game titles played 
The limitation of “wherein the user comprises a first user” is identifying who the game will be recommended to, which is among advertising, marketing or sales activities or behaviors, and therefore falls under the enumerated grouping of abstract ideas of “Certain Methods of Organizing Human Activity.”
The limitation of “determining, by the computing system, a history of one or more game titles played by a second user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person observing what games a user is playing, and taking note of them.  See Specification ¶ 0030.
The limitation of “selecting, by the computing system, a game title of the one or more game titles played by the second user, the selected game title having been released within the first window of time,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “result data” in the context of this claim encompasses a person arranging these numbers by writing them in a matrix.  See Specification ¶ 0021.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

This judicial exception is not integrated into a practical application.  The claim recites the following additional elements.
The additional element of “training one or more internal layers of the first machine-learning model using the one or more game titles played by the second user as input to the first machine-learning model and the selected game title as output of the first machine-learning model” is insignificant extra-solution activity.  Applicant places no significance on the choice of type of machine learning model used in the invention.  Specification ¶ 0035 (“suitable machine-learning models 132 for use with the techniques and systems described herein include, without limitation, neural networks. . .”) (emphasis added).  Internal layers are a feature of neural networks.  Specification ¶ 0036.  This limitation therefore is simply practicing the abstract idea of training a machine learning model, about which no technical details are recited, in the insignificant technical environment of a neural network.
Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of training layers of the first machine-learning model is insignificant extra-solution activity, which cannot provide an inventive concept.  
As an ordered combination, the limitations of this claim amount to no more than instructions to implement the machine learning model as a neural network, which, based on Applicant’s disclosure, is well-understood, routine, and conventional.  See Specification ¶ 0035.


The limitation of “determining, by the computing system, a history of one or more game titles played by a third user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person observing what games a user is playing, and taking note of them.  See Specification ¶ 0030.
The limitation of “selecting, by the computing system, a game title of the one or more game titles played by the third user, the selected game title of the one or more game titles played by the third user having been released within the second window of time,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “result data” in the context of this claim encompasses a person arranging these numbers by writing them in a matrix.  See Specification ¶ 0021.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

This judicial exception is not integrated into a practical application.  The claim recites the following additional elements.
The additional element of “training one or more internal layers of the second machine-learning model using the one or more game titles played by the third user as input to the second machine-learning model and the selected game title of the one or more game titles played by the third user as output of the second machine-learning model” is insignificant extra-solution activity.  Applicant places no significance on the choice of type of machine learning model used in the invention.  Specification ¶ 0035 (“suitable machine-learning models 132 for use with the techniques and systems described herein include, without limitation, neural networks. . .”) (emphasis added).  Internal layers are a feature of neural networks.  Specification ¶ 0036.  This limitation therefore is simply practicing the abstract idea of training a machine learning model, about which no technical details are recited, in the insignificant technical environment of a neural network.
Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of training layers of the first machine-learning model is insignificant extra-solution activity, which cannot provide an inventive concept.  
As an ordered combination, the limitations of this claim amount to no more than instructions to implement the machine learning model as a neural network, which, based on Applicant’s disclosure, is well-understood, routine, and conventional.  See Specification ¶ 0035.


The limitation of “determining an order of one or more content items to present on a display associated with the client device based at least in part on the first score data, the second score data, and the specified time,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person forming a judgment as to the relationship between the scores and the specified time.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites the following additional elements.
The first additional element recited in the claim is “receiving, at a client device associated with a user, first score data indicating, for each of multiple first content items released within a first window of 
The second additional element recited in the claim is “receiving, at the client device, second score data indicating, for each of multiple second content items released within a second window of time, a correlation between the consumption history of the user and the respective second content item.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The third additional element recited in the claim is “receiving input data at the client device specifying a time.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The fourth additional element recited in the claim is “presenting, on the display, the one or more content items in the determined order.”  “Presenting” is recited at a high level of generality (i.e., as a generic computer function of displaying data) such that it amounts no more than mere instructions to apply the exception using a generic computer component, and further, is insignificant post-solution activity.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing an interface, receiving a request, obtaining data, applying data as input and displaying output data are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception 
As an ordered combination, the invention is directed to recommending game titles, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as advertising, marketing or sales activities or behaviors.
The claim is not patent eligible.

Claim 7 recites generating third score data using interpolation of at least the first score data and the second score data; and wherein the determined order is based at least in part on the third score data.
The limitation of “generating third score data using interpolation of at least the first score data and the second score data; and wherein the determined order is based at least in part on the third score data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “using interpolation” in the context of this claim encompasses a person evaluating how well both games released in the past six months and games released in the past year correlate to the games that the user has played and forming a judgment as to how well they relate to one another.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.

The claim is not patent eligible.

Claim 8 recites the first score data is further based at least in part on a respective level of popularity of each content item of the multiple first content items; and the second score data is further based at least in part on a respective level of popularity of each content item of the multiple second content items.
The limitation of “the first score data is further based at least in part on a respective level of popularity of each content item of the multiple first content items; and the second score data is further based at least in part on a respective level of popularity of each content item of the multiple second content items,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “based” in the context of this claim encompasses a person forming a judgment as to how well both games released in the past six months performed and games released in the past year performed.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
The claim does not recite any additional elements that could integrate the abstract idea into a practical application or impose meaningful limits on practicing the abstract idea.
The claim is not patent eligible.


The limitation of “wherein the first score data has been biased based at least in part on: (1) a first target level of popularity, and (2) a level of popularity of each respective first content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “result data” in the context of this claim encompasses a person arranging these numbers by writing them in a matrix.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites the following additional elements.
The additional element recited in the claim is “receiving, at the client device, third score data indicating, for each of the multiple first content items released within the first window of time, a correlation between the consumption history of the user and the respective first content item, wherein the third score data has been biased based at least in part on: (1) a second target level of popularity, and (2) the level of popularity of each of respective first content item.”  “Receiving” is recited at a high level 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing an interface, receiving a request, obtaining data, applying data as input and displaying output data are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, sending the result data – receiving and transmitting data over a network – is also well-understood, routine, and conventional.  MPEP § 2106.05(d), subsection II.
As an ordered combination, the invention is directed to recommending game titles, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as advertising, marketing or sales activities or behaviors.
The claim is not patent eligible.

Claim 10 recites the input data further specifies a desired level of popularity; and the determining of the order is further based at least in part on the third score data and the specified desired level of popularity.
The limitation of “the input data further specifies a desired level of popularity; and the determining of the order is further based at least in part on the third score data and the specified desired level of popularity,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
The claim does not recite any additional elements that could integrate the abstract idea into a practical application or impose meaningful limits on practicing the abstract idea.
The claim is not patent eligible.

Claim 11 recites generating fourth score data using interpolation of at least the first score data, the second score data, and the third score data; and wherein the determined order is based at least in part on the fourth score data.
The limitation of “generating fourth score data using interpolation of at least the first score data, the second score data, and the third score data; and wherein the determined order is based at least in part on the fourth score data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person forming a judgment as to the order based on the popularity and the desired popularity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.

The claim is not patent eligible.

Claim 12 recites wherein the first window of time comprises a first time period prior to a current time and the second window of time comprises a second time period prior to the current time, the second time period including and being greater than the first time period.
This imitation is a detail of the abstract mental process recited in claim 6 upon which this claim depends.
Accordingly, the claim recites an abstract idea.
The claim does not recite any additional elements that could integrate the abstract idea into a practical application or impose meaningful limits on practicing the abstract idea.
The claim is not patent eligible.

Claim 13 recites receiving, at a client device associated with a user, first score data indicating, for each of multiple first content items associated with a first value of a parameter, a correlation between a consumption history of the user and the respective first content item; receiving, at the client device, second score data indicating, for each of multiple second content items associated with a second value of the parameter, a correlation between the consumption history of the user and the respective second content item; receiving an input at the client device; determining an order of one or more content items to present on a display associated with the client device based at least in part on the first score data, the second score data, and the input; and presenting, on the display, the one or more content items in the determined order.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites the following additional elements.
The first additional element recited in the claim is “receiving, at a client device associated with a user, first score data indicating, for each of multiple first content items associated with a first value of a parameter, a correlation between a consumption history of the user and the respective first content item.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The second additional element recited in the claim is “receiving, at the client device, second score data indicating, for each of multiple second content items associated with a second value of the parameter, a correlation between the consumption history of the user and the respective second content item.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of 
The third additional element recited in the claim is “receiving an input at the client device.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The fourth additional element recited in the claim is “presenting, on the display, the one or more content items in the determined order.  “Presenting” is recited at a high level of generality (i.e., as a generic computer function of displaying data) such that it amounts no more than mere instructions to apply the exception using a generic computer component, and further, is insignificant post-solution activity.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing an interface, receiving a request, obtaining data, applying data as input and displaying output data are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, sending the result data – receiving and transmitting data over a network – is also well-understood, routine, and conventional.  MPEP § 2106.05(d), subsection II.
As an ordered combination, the invention is directed to recommending game titles, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as advertising, marketing or sales activities or behaviors.
The claim is not patent eligible.


Claim 14 recites wherein the parameter comprises a release date of a respective content item, the first value comprises a first time range, and the second value comprises a second time range.
This imitation is a detail of the abstract mental process recited in claim 13 upon which this claim depends.
Accordingly, the claim recites an abstract idea.
The claim does not recite any additional elements that could integrate the abstract idea into a practical application or impose meaningful limits on practicing the abstract idea.
The claim is not patent eligible.


Claim 15 recites wherein the parameter comprises a cost of a respective content item, the first value comprises a first cost range, and the second value comprises a second cost range.
This imitation is a detail of the abstract mental process recited in claim 13 upon which this claim depends.
Accordingly, the claim recites an abstract idea.
The claim does not recite any additional elements that could integrate the abstract idea into a practical application or impose meaningful limits on practicing the abstract idea.
The claim is not patent eligible.

Claim 16 recites generating third score data using interpolation of at least the first score data and the second score data; and wherein the determined order is based at least in part on the third score data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
The claim does not recite any additional elements that could integrate the abstract idea into a practical application or impose meaningful limits on practicing the abstract idea.
The claim is not patent eligible.

Claim 17 recites the first score data is further based at least in part on a respective level of popularity of each content item of the multiple first content items; and the second score data is further based at least in part on a respective level of popularity of each content item of the multiple second content items.
The limitation of “the first score data is further based at least in part on a respective level of popularity of each content item of the multiple first content items; and the second score data is further based at least in part on a respective level of popularity of each content item of the multiple second content items,” as drafted, is a process that, under its broadest reasonable interpretation, covers 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
The claim does not recite any additional elements that could integrate the abstract idea into a practical application or impose meaningful limits on practicing the abstract idea.
The claim is not patent eligible.

Claim 18 recites wherein the first score data has been biased based at least in part on: (1) a first target level of popularity, and (2) a level of popularity of each respective first content item, and further comprising: receiving, at the client device, third score data indicating, for each of the multiple first content items released within the first window of time, a correlation between the consumption history of the user and the respective first content item, wherein the third score data has been biased based at least in part on: (1) a second target level of popularity, and (2) the level of popularity of each of respective first content item.
The limitation of “wherein the first score data has been biased based at least in part on: (1) a first target level of popularity, and (2) a level of popularity of each respective first content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites the following additional elements.
The additional element recited in the claim is “receiving, at the client device, third score data indicating, for each of the multiple first content items released within the first window of time, a correlation between the consumption history of the user and the respective first content item, wherein the third score data has been biased based at least in part on: (1) a second target level of popularity, and (2) the level of popularity of each of respective first content item.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing an interface, receiving a request, obtaining data, applying data as input and displaying output data are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, sending the result data – receiving and transmitting data over a network – is also well-understood, routine, and conventional.  MPEP § 2106.05(d), subsection II.

The claim is not patent eligible.

Claim 19 recites the input data further specifies a desired level of popularity; and the determining of the order is further based at least in part on the third score data and the specified desired level of popularity.
The limitation of “the input data further specifies a desired level of popularity; and the determining of the order is further based at least in part on the third score data and the specified desired level of popularity,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person forming a judgment as to the order based on the popularity and the desired popularity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
The claim does not recite any additional elements that could integrate the abstract idea into a practical application or impose meaningful limits on practicing the abstract idea.
The claim is not patent eligible.

Claim 20 recites generating fourth score data using interpolation of at least the first score data, the second score data, and the third score data; and wherein the determined order is based at least in part on the fourth score data.
The limitation of “generating fourth score data using interpolation of at least the first score data, the second score data, and the third score data; and wherein the determined order is based at least in part on the fourth score data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person forming a judgment as to the order based on the popularity and the desired popularity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159